A Paige speed roadster and a Reo speed wagon met to their mutual disadvantage, and the purpose of this case, tried to the court without a jury, is to determine which one was at fault and to recompense the guiltless for its injuries.
The trial court found that the speed wagon was the wrongdoer, and with that finding, after an examination of the testimony, we thoroughly agree.
It also found that the damage to the speed roadster amounted to $650, representing the difference in market value before and after the injury. The trial court found that $1,000 was its prior value and $350 its subsequent value. While the testimony in the case does not justify these exact figures, the result obtained is well within the testimony given, and represents as near an approximation of the damage sustained as is possible in the great majority of similar cases.
We find no reason, therefore, in disturbing the amount of the judgment, and it is affirmed.
TOLMAN, C.J., ASKREN, BRIDGES, and PARKER, JJ., concur. *Page 700